Citation Nr: 1821177	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  14-32 152A	)	DATE  
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bladder condition, including as secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, including as secondary to service-connected diabetes mellitus. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1969 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction was subsequently transferred to the St. Petersburg, Florida Regional Office.  

In September 2017, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is needed before the Veteran's claims on appeal can be decided.  

The August 2011 VA examination references the Veteran's ongoing VA treatment for neurogenic bladder.  Additionally, at the September 2017 Board hearing, the Veteran's representative indicated that there was a statement from the Veteran's attending physician stating that his bladder condition is due to his diabetes.   Unfortunately, those records do not appear to have been associated with the Veteran's claims folder.  On remand, the AOJ should obtain all outstanding VA treatment records, to specifically include any treatment for a genitourinary disability.  

With respect to the Veteran's claim for service connection for bilateral lower extremity peripheral neuropathy, the August 2011 VA examination found that the Veteran did not have peripheral neuropathy but that he did have symptoms attributable to a peripheral nerve condition, including moderate bilateral lower extremity paresthesia, severe bilateral lower extremity numbness, and moderate numbness in both thighs.  The examiner opined that the Veteran's peripheral neuropathy was not caused by or a result of his service-connected diabetes mellitus, as the Veteran had not had diabetes mellitus for a sufficient duration and with enough severity to have resulted in peripheral neuropathy.  Based upon the VA examination, the Veteran's claim for service connection for bilateral lower extremity peripheral neuropathy was denied.  

VA treatment notes from 2010 state that the Veteran has peripheral neuropathy, and a primary care physician note from September 2017 indicates that the Veteran continued to experience paresthesia and burning pain in his hands and feet from peripheral neuropathy.  Given the conflicting medical evidence of record as noted above, the Board finds that a VA examination is necessary to clarify whether the Veteran has had peripheral neuropathy of the bilateral lower extremities at any time during the appeal period and, if so, whether it is related to his service-connected diabetes mellitus.  

Also, the Board notes that the August 2011 nexus opinion only discussed whether the Veteran's neurogenic bladder and bilateral lower extremity peripheral neuropathy was caused by his service-connected diabetes mellitus and did not discuss whether the Veteran's service-connected diabetes mellitus aggravated his claimed disabilities.  38 C.F.R. § 3.310(b).  The Board finds that this examination is not adequate and additional VA examinations and medical opinions should be obtained on remand.


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder any outstanding VA medical records, particularly those pertaining to any genitourinary disorder.  

2.  After completion of directive #1, schedule the Veteran for a VA examination to determine the nature and likely etiology of any diagnosed bilateral lower extremity peripheral neuropathy.  The entire claims file, to include a copy of this remand should be made available to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must address the following:

a. Does the Veteran have a diagnosis of peripheral neuropathy of the bilateral lower extremities?

b.  If so, is it is at least as likely as not (50 percent probability or more) that any peripheral neuropathy of the bilateral lower extremities was proximately due to or the result of the Veteran's service-connected diabetes mellitus?

c.  If not, is it at least as likely as not (a 50 percent probability or more) that any peripheral neuropathy of the bilateral lower extremities was aggravated by the Veteran's service-connected diabetes mellitus? 

The term "aggravated" as used herein refers to a chronic worsening of the underlying condition beyond the natural progression of the disease, as contrasted with temporary or intermittent flare-ups of symptomatology which resolve with return to baseline level of disability. 

The VA examiner should fully describe the objective findings that support his or her conclusions.  The rationale for all opinions expressed should be set forth.  If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion.

3.  After completion of directive #1, schedule the Veteran for a VA examination to determine the nature and likely etiology of his neurogenic bladder.  The entire claims file, to include a copy of this remand should be made available to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must address the following:

a.  Is it is at least as likely as not (50 percent probability or more) that the Veteran's neurogenic bladder was proximately due to or the result of the Veteran's service-connected diabetes mellitus?

b.  If not, is it at least as likely as not (a 50 percent probability or more) that Veteran's neurogenic bladder was aggravated by the Veteran's service-connected diabetes mellitus? 

The term "aggravated" as used herein refers to a chronic worsening of the underlying condition beyond the natural progression of the disease, as contrasted with temporary or intermittent flare-ups of symptomatology which resolve with return to baseline level of disability. 


The VA examiner should fully describe the objective findings that support his or her conclusions.  The rationale for all opinions expressed should be set forth.  If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion.

4.  After completing the above, and any other development deemed necessary, readjudicate the issues currently on appeal with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, issue the Veteran and his representative an SSOC and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017). 

